NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIC CHAVEZ, an individual and on behalf No. 17-17070
of all others similarly situated,
                                         D.C. No. 5:15-cv-03746-NC
                 Plaintiff - Appellant,

 v.                                             MEMORANDUM *

CONVERSE, INC., a Delaware corporation
Defendant - Appellee,

                Defendant - Appellee.



                  Appeal from the United States District Court
                      for the Northern District of California
                Nathanael M. Cousins, Magistrate Judge, Presiding

                       Argued and Submitted June 14, 2019
                              Pasadena, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and RAKOFF,** District
Judge.

      Converse requires its retail employees to undergo “off the clock” exit

inspections every time they leave the store. Seeking compensation for these exit


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
inspections, plaintiff Eric Chavez brought the instant class action on behalf of

himself and similarly situated Converse employees. The District Court granted

summary judgment for Converse, holding the Chavez’s claims were barred by the

federal de minimis doctrine, which precludes recovery for otherwise compensable

amounts of time that are small, irregular, or administratively difficult to record.

The California Supreme Court subsequently held in Troester v. Starbucks Corp.,

421 P.3d 1114 (Cal. 2018), that the federal de minimis doctrine does not apply to

wage and hour claims brought under California law.1

         For substantially the reasons given in the related case, Rodriguez v. Nike

Retail Services, Inc., No. 17-16866, we hold that the District Court erred in

granting summary judgment based on the federal de minimis doctrine. We likewise

hold that on the current record there are no alternative grounds for affirmance.

Accordingly, we reverse and remand for further proceedings consistent with

Troester.

         Each party shall bear its own costs on appeal.

         REVERSED AND REMANDED.




1
    We assume familiarity with the facts and procedural history of this case.


                                            2